330 So. 2d 114 (1976)
Howard SCHULMAN, Appellant,
v.
CORT AVIATION CORPORATION, Appellee.
No. 75-696.
District Court of Appeal of Florida, Third District.
March 17, 1976.
Rehearing Denied April 26, 1976.
*115 Pelzner & Schwedock, Miami, for appellant.
Richard W. Wasserman, Miami Beach, for appellee.
Before HAVERFIELD and NATHAN, JJ., and CHARLES CARROLL (Ret.) Associate Judge.
PER CURIAM.
From a judgment in favor of the plaintiff for $2,420.80 and interest thereon in the amount of $329.60, plus costs of $240.45, the defendant below has appealed, contending the allowance of interest was error.
The arguments in the briefs dealt with the propriety of the inclusion of interest in the judgment as depending upon whether the indebtedness for which judgment was awarded was liquidated or unliquidated.
We are relieved of the necessity to evaluate those opposing arguments of counsel and to chose between them, because the verdict rendered by the jury did not allow or provide for the allowance of interest, and therefore it was error for the court, in entering judgment on the verdict, to add to the sum assessed by the jury an additional sum for interest thereon. See Shoup v. Waits, 91 Fla. 378, 107 So. 769; Bailey v. Swartz, Fla.App. 1957, 97 So. 2d 310; Wabash Fire & Casualty Insurance Co. v. Holloway, Fla.App. 1962, 139 So. 2d 145; Grayson v. Fishlove, Fla.App. 1972, 266 So. 2d 38.
For the reason stated, the judgment is hereby amended to eliminate therefrom the item of $329.60 interest, and as so amended the judgment is affirmed.